ACCEPTED
                                                                                                  03-15-00261-CV
                                                                                                          5186131
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                              5/7/2015 9:19:14 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                                  NO. 03-15-00261-CV

                                                          FILED IN
                    IN THE COURT OF APPEALS FOR THE 3rd COURT  OF APPEALS
                THIRD DISTRICT OF TEXAS AT AUSTIN, TEXASAUSTIN, TEXAS
                                                                        5/7/2015 9:19:14 AM
                                                                          JEFFREY D. KYLE
                                                                                Clerk
                  THOMAS D. YOUNG A/K/A T. DAVID YOUNG

                                                                   Appellant

                                            v.

                          JP MORGAN CHASE BANK, N.A.

                                                                       Appellee



                  NOTICE OF APPEARANCE ON BEHALF OF APPELLEE
                          JPMORGAN CHASE BANK, N.A.


              The following counsel hereby make their appearance as counsel of

       record for Appellee JPMorgan Chase Bank, N.A.:

              Marcie L. Schout (Lead Counsel)
              Texas Bar No. 24027960
              Wm. Lance Lewis
              Texas Bar No. 12314560
              Rachel Lee Hytken
              Texas Bar No. 24072163
              QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.
              2001 Bryan Street, Suite 1800
              Dallas, Texas 75201
              (214) 871-2100 (Telephone)
              (214) 871-2111 (Facsimile).




NOTICE OF APPEARANCE ON BEHALF OF APPELLEE JPMORGAN CHASE BANK, N.A.                   PAGE 1
                                          Respectfully submitted,

                                            /s/ Marcie L. Schout
                                          MARCIE L. SCHOUT
                                          Texas Bar No. 24027960
                                          WM. LANCE LEWIS
                                          Texas Bar No. 12314560
                                          RACHEL LEE HYTKEN
                                          Texas Bar No. 24072163
                                          QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                          2001 Bryan Street, Suite 1800
                                          Dallas, Texas 75201
                                          (214) 871-2100 (Telephone)
                                          (214) 871-2111 (Facsimile)
                                          mschout@qslwm.com
                                          llewis@qslwm.com
                                          rhytken@qslwm.com

                                          ATTORNEYS FOR APPELLEE
                                          JPMORGAN CHASE BANK, N.A.




                             CERTIFICATE OF SERVICE

       This is to certify that on May 7, 2015, a true and correct copy of the foregoing
pleading has been furnished to Appellant via certified mail, return receipt requested, in
accordance with the Texas Rules of Civil Procedure.

                            Stephen Casey
                            CASEY LAW OFFICE, P.C.
                            595 Round Rock West Drive, Suite 102
                            Round Rock, Texas 78681

                                           /s/ Marcie L. Schout
                                          Marcie L. Schout
                                          4850-8946-1795, v. 1




NOTICE OF APPEARANCE ON BEHALF OF APPELLEE JPMORGAN CHASE BANK, N.A.              PAGE 2